DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 3-6, and 8-9 have been amended. Claims 1-10 are pending in this Application. 

Priority
This application is a national stage application (under 35 U.S.C. § 371) of PCT/JP2018/039207, filed October 22, 2018, which claims benefit of Japan Patent Application No. 2017-203986, filed October 20, 2017.

Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 06/09/2020, and 04/08/2020, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.

Response to Preliminary Amendment
The amendment of claims by Applicants’ representative Warren M. Cheek, Jr. on 04/08/2020 has been entered.

Status of the Claims
Claims 1-10 are under examination on the merits.  

Reasons for Allowance
	The instantly claimed inventions are novel and non-obvious over Suneesh et al., J of Colloid and Interface Science, (2015), v.438, p55-60, and/or US 2016/0010178 (“the `178 publication”) to Ogata et al.

	Applicants’ claim 1 is drawn to a method for separating a rare earth element, comprising
first acidic aqueous solution is from 0.1 mol/L to 4 mol/L hydrochloric acid or nitric acid, and the second acidic aqueous solution is from 0.5 mol/L to 10 mol/L sulfuric acid.

Suneesh et al. discloses a diglycoamic acid modified silica gel for the separation of hazardous trivalent rare earther metal ions of Am (III) and Eu(III) from aqueous solution with nitric acid in the presence of diethylenetriamine-pentaacetic acid (DTPA), wherein the distribution coefficient of Am(III) and Eu(III) decreased with increasing the concentration of nitric acid.  Suneesh et al. discloses that the mutual separation of Am(III) and Eu(III) was optimized to be 0.05M at pH 2.  However, Suneesh et al. does not teach the claimed separation of a rare earth element from tetravalent metal ions through desorption the absorbed metals selectively with a first acidic aqueous solution from 0.1 mol/L to 4 mol/L hydrochloric acid or nitric acid for releasing the rare earth metals; and with a second acidic aqueous solution 0.5 mol/L to 10 mol/L sulfuric acid to desorb the tetravalent metal ions. 
With regard of the second reference, the `178 publication discloses a method for recovering a rare earth element comprising bringing an aqueous solution containing a rare earth element into contact with an diglycolamic acid modified adsorbent for rare earth element according to claim 1 to allow the rare earth element to be adsorbed on the adsorbent for rare et al. nor the `178 publication teaches and/or suggest separating a rare earth element from tetravalent metal ions comprising the steps of separation of a rare earth element from tetravalent ions with a first acidic aqueous solution from 0.1 mol/L to 4 mol/L hydrochloric acid or nitric acid; and with a second acidic aqueous solution 0.5 mol/L to 10 mol/L sulfuric acid.   In addition, Applicant’s specification discloses excellent rare earther metal separation from the tetravalent metals in FIGs. 1-4. Therefore, claims 1-10 are novel and non-obvious over Suneesh and/or the `178 publication. 

Conclusions
Claims 1-10 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/YONG L CHU/Primary Examiner, Art Unit 1731